Exhibit 10.14(d)
 
December 15, 2010
 
Glen F. Post, III
Chief Executive Officer
CenturyLink, Inc.
100 CenturyLink Drive
Monroe, LA 71203


RE:
Employment Agreement dated March 3, 2008 between Embarq Corporation (“Embarq”)
and Thomas A. Gerke (“Executive”), as amended October 26, 2008 by Amendment to
Employment Agreement (“Amendment No. 1”) among Embarq, Executive and CenturyTel,
Inc. (“CenturyLink”), as amended December 20, 2008 by Amendment 2008-2 to the
Employment Agreement between Embarq and Executive (collectively the “Employment
Agreement”)



Dear Glen,
 
On July 22, 2010, I notified you that December 31, 2010 would be my last date of
employment under my Employment Agreement.  For the tax and other reasons we have
discussed since then, my last date of employment will be December 15,
2010.  This letter agreement, which supersedes our July 22, 2010 letter
agreement in its entirety, sets forth our agreement regarding the termination of
my services.
 
We agree as follows:
 
 
1.
December 15, 2010 will serve as (i) the Termination Date under my Employment
Agreement, (ii) my last day of employment for any payments under my Employment
Agreement or any other programs or plans of CenturyLink or its subsidiaries that
are governed by Section 409A of the Internal Revenue Code of 1986 and (iii) my
last day as a member of the Board of Directors of CenturyLink.  I will not
perform any services on behalf of CenturyLink or its subsidiaries after the
Termination Date.  This letter agreement constitutes timely Notice of the CIC
Good Reason contemplated by Section 3 of Amendment No. 1.

 
 
2.
In exchange for agreeing to change my Termination Date, you agree that between
December 16, 2012 and December 31, 2012, I will receive, as additional severance
pay, all payments of CIC Benefits as described in Section 4.02 of my Employment
Agreement that I would have received if I remained an executive officer of
CenturyLink through December 31, 2010, all of which will be paid in the same
amounts, at the same times and in the same manner as would have applied if I
remained employed and in office through December 31, 2010.

 
 
3.
Except as otherwise provided in Section 1 above, for purposes of determining my
annual bonus, my tenure of service as an employee or director, the vesting of my
equity grants, and all other benefits, accruals or payments under the benefit
plans and programs of CenturyLink and its wholly-owned subsidiaries applicable
to me as of December 15, 2010, I will be deemed to have remained an executive
officer and director of CenturyLink through December 31, 2010.  Thus, for
example, my annual bonus for the portion of my severance period beginning on
December 16, 2010 and ending on December 31, 2010, will be calculated as though
I had remained an employee and executive officer of CenturyLink during that
time, rather than calculated at the “Capped Incentive Payout” rate specified in
my Employment Agreement.

 
I agree to provide to you the release of claims contemplated by Section 4.04(b)
of my Employment Agreement within the time frame specified in such section.  In
addition, we each agree that reasonably promptly following December 15, 2010, we
each will execute and deliver to the other (i) any other releases or documents
required under the Employment Agreement, and (ii) such other instruments as may
reasonably be requested by the other.
 
Please sign below, acknowledging the adequacy of this instrument under the
Employment Agreement and our mutual agreement for December 15, 2010 to serve as
the Termination Date thereunder on the terms and subject to the conditions
specified above.
 

 
Very trouly yours,
 
 
/s/ Tom Gerke      
 
Tom Gerke
   



Agreed and accepted as of the
date of this letter agreement:




CENTURYLINK, INC.




By:  /s/ Glen F. Post,
III                                                                      
           Glen F. Post, III
           Chief Executive Officer and President


EMBARQ CORPORATION




By: /s/ Glen F. Post,
III                                                                      
           Glen F. Post, III
           Chief Executive Officer and President